Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention II, claims 15-20 in the reply filed on August 03, 2022 is acknowledged. This applicant did not indicate whether this election was done with or without traverse. The examiner spoke with applicant’s representative, Albert Wai-Kit Chan, Reg. No. 36,470, on August 09, 2022 to confirm the status and the applicant’s representative indicated that this election was done without traverse. 

Status of Claims
This office action for the 16/915397 application is in response to the communications filed August 03, 2022. 
Claims 1-20 were subject to restriction by the examiner June 14, 2022. 
The applicant had elected Invention II, encompassing claims 15-20 August 03, 2022. 
Accordingly claims 1-14 are withdrawn from consideration. 
Claims 15-20 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 15, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim contains subject matter that recites an abstract idea, law of nature, or natural phenomenon with the steps of a. facilitates interaction with subjects having sleep disorder to contribute subject-specific data, b. stores and aggregates the subject-specific data transmitted by each of said subjects, c. processes subject-specific data received from the subjects to establish subject-specific accounts based on the subject-specific data, and attributes a subject-specific risk value to the subject-specific accounts based upon respective subject-specific data, d. monitoring sleep-related data of and provide an intervention to each of said subjects for a test period, analyzes the sleep-related data of each subject to determine at least one anticipated event before conduct one or more of the following: ii. determining frequency of each said anticipated events within said test period and reevaluates said subject-specific risk value. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “a server that, in operation”, “a database maintained by an administrative entity that, in operation”, “a processing engine maintained by the administrative entity that, in operation”, “via one or more interfaces”, “a set of devices for”, “wherein the processing engine”, “automatically and without human intervention”, “wherein said set of devices contributes sleep-related data to said processing engine via said one or more interfaces”, “e. a template stored in said database comprising a set of anticipated events”, “i. sending follow-up instructions to each set of devices based upon said template to adjust said intervention” and “iii. sending follow-up communications comprising a custom report adapted to facilitate each subject to consult a medical professional”, a system for monitoring sleep-related data and managing subjects with sleep disorders comprising: a. a server that, in operation, facilitates interaction with subjects having sleep disorder to contribute subject-specific data, b. a database maintained by an administrative entity that, in operation, stores and aggregates the subject-specific data transmitted by each of said subjects, c. a processing engine maintained by the administrative entity that, in operation, processes subject-specific data received from the subjects via one or more interfaces to establish subject-specific accounts based on the subject-specific data, and attributes a subject-specific risk value to the subject-specific accounts based upon respective subject-specific data, d. a set of devices for monitoring sleep-related data of and provide an intervention to each of said subjects for a test period, wherein said set of devices contributes sleep-related data to said processing engine via said one or more interfaces, e. a template stored in said database comprising a set of anticipated events, wherein the processing engine analyzes the sleep-related data of each subject to determine at least one anticipated event before automatically and without human intervention, conduct one or more of the following: i. sending follow-up instructions to each set of devices based upon said template to adjust said intervention, ii. determining frequency of each said anticipated events within said test period and reevaluates said subject-specific risk value, iii. sending follow-up communications comprising a custom report adapted to facilitate each subject to consult a medical professional in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein said set of devices contributes sleep-related data to said processing engine via said one or more interfaces”, “i. sending follow-up instructions to each set of devices based upon said template to adjust said intervention” and “iii. sending follow-up communications comprising a custom report adapted to facilitate each subject to consult a medical professional” which corresponds to mere data gathering and/or output. 
“e. a template stored in said database comprising a set of anticipated events” which corresponds to selecting a particular data source or type of data to be manipulated.  
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a server that, in operation”, “a database maintained by an administrative entity that, in operation”, “a processing engine maintained by the administrative entity that, in operation”, “via one or more interfaces”, “a set of devices for”, “wherein the processing engine”, and “automatically and without human intervention”.  
Accordingly, this claim is directed to an abstract idea. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein said set of devices contributes sleep-related data to said processing engine via said one or more interfaces”, “i. sending follow-up instructions to each set of devices based upon said template to adjust said intervention” and “iii. sending follow-up communications comprising a custom report adapted to facilitate each subject to consult a medical professional” which corresponds to receiving or transmitting data over a network. 
“e. a template stored in said database comprising a set of anticipated events” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 16, 
Claim 16 depends from claim 15 and inherits all the limitations of the claim from which it depends. Claim 16 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein said subject-specific data … comprises a score from the Epworth sleepiness scale and/or one or more risk factors selected from the group consisting of neurological disorder, narcolepsy, CHF, AFIB, high blood pressure COPD/Asthma, and obesity” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“is provided to the server via blockchain and” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “is provided to the server via blockchain and”. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 17, 
Claim 16 depends from claim 15 and inherits all the limitations of the claim from which it depends. Claim 16 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein the set of devices comprises polysomnography device, airflow sensor, respiratory sensor, continuous positive airway pressure machine, oximeter, and nasal cannula” further defines the limitation of “a set of devices for” recited as an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 18, 
Claim 16 depends from claim 15 and inherits all the limitations of the claim from which it depends. Claim 16 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein the subject-specific risk value is based on Apnea-Hypopnea Index” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 19, 
Claim 16 depends from claim 15 and inherits all the limitations of the claim from which it depends. Claim 16 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein said set of anticipated events comprises sleep/wake time, body positions, snoring, or apnea” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 20, 
Claim 16 depends from claim 15 and inherits all the limitations of the claim from which it depends. Claim 16 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein the template is based upon analysis of the subject-specific data transmitted by all of said subjects or the subject-specific data transmitted by subjects having a similar condition or symptoms” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shouldice et al. (2016/0151603; herein referred to as Shouldice).
As per claim 15, 
Shouldice discloses a system for monitoring sleep-related data and managing subjects with sleep disorders:
(Paragraphs [0081] and [0231]-[0234] and Figure 3 of Shouldice. The teaching describes versions of the present technology may be implemented as medical devices used in the diagnosis, amelioration, treatment, and/or prevention of sleep and/or respiratory disorders and may have one or more of improved comfort, cost, efficacy, ease of use and manufacturability. At a high level, data is gathered from one or more sensors to collect data about the patient. The data may be input into an advice engine which analyses the parameters (environment, biomotion, etc.) in conjunction with previous user data, including population normative data. The output generator may include information concerning sleep (e.g., a sleep score) and/or advice such as from an advice engine.)
Shouldice further discloses a. a server that, in operation, facilitates interaction with subjects having sleep disorder to contribute subject-specific data:
(Paragraphs [0235] and [0236] and Figure 4 of Shouldice. The teaching describes logging data on the bedside unit 3000 (BeD) and/or on a smart device 3002 (SmD), and transferring data to computer system such as a PC/laptop, smart device, server 3004 and/or ‘cloud’ service. The system includes: Bedside unit 3000 (e.g., standalone mains powered bedside device), Communications link from bedside unit to a smart device or PC, Smart device 3002 application (e.g., Apple and Android implementations), Communications link from Smart device or PC to Cloud, Cloud services (shown as servers 3004) including, Backend, Consumer frontend, Advice generation, Advice delivery engine, Analytics)
Shouldice further discloses b. a database maintained by an administrative entity that, in operation, stores and aggregates the subject-specific data transmitted by each of said subjects:
(Paragraph [0249] of Shouldice. The teaching describes a data layer comprising a main database and links to external systems (e.g., APIs to interoperate with other systems). These may be accessible to the server(s) 3004 and/or the smart device 3002. Data utilized in the processes of the system may be stored and organized in these components of the system)
Shouldice further discloses c. a processing engine maintained by the administrative entity that, in operation, processes subject-specific data received from the subjects via one or more interfaces to establish subject-specific accounts based on the subject-specific data, and attributes a subject-specific risk value to the subject-specific accounts based upon respective subject-specific data:
(Paragraphs [0520], [0572]-[0576] of Shouldice. The teaching describes that the advice engine can generate personalized advice for the user based on the user's sleep patterns, changes in sleep patterns, journal entries and a personal profile. Suggestions for the optimization of bedroom sleep settings or sleep habits can include generating and providing a risk assessment of the user's sleep pattern, and suggests if the user might need to follow-up with a sleep physician or sleep professional (e.g., “Stop-Bang” or other form of questionnaire). Risk assessment reports will be available in a PDF format that can be printed off which can be the basis of a discussion with a physician)
Shouldice further discloses d. a set of devices for monitoring sleep-related data of and provide an intervention to each of said subjects for a test period, wherein said set of devices contributes sleep-related data to said processing engine via said one or more interfaces:
(Paragraphs [0235] and [0236] and Figure 4 of Shouldice. The teaching describes logging data on the bedside unit 3000 (BeD) and/or on a smart device 3002 (SmD), and transferring data to computer system such as a PC/laptop, smart device, server 3004 and/or ‘cloud’ service. The system includes: Bedside unit 3000 (e.g., standalone mains powered bedside device), Communications link from bedside unit to a smart device or PC, Smart device 3002 application (e.g., Apple and Android implementations), Communications link from Smart device or PC to Cloud, Cloud services (shown as servers 3004) including, Backend, Consumer frontend, Advice generation, Advice delivery engine, Analytics)
(Paragraphs [0520], [0572]-[0576] of Shouldice. The teaching describes that the advice engine can generate personalized advice for the user based on the user's sleep patterns, changes in sleep patterns, journal entries and a personal profile. Suggestions for the optimization of bedroom sleep settings or sleep habits can include generating and providing a risk assessment of the user's sleep pattern, and suggests if the user might need to follow-up with a sleep physician or sleep professional (e.g., “Stop-Bang” or other form of questionnaire). Risk assessment reports will be available in a PDF format that can be printed off which can be the basis of a discussion with a physician)
Shouldice further discloses e. a template stored in said database comprising a set of anticipated events:
(Paragraph [0164] and Figure 24 of Shouldice. The teaching describes an example output report with example mind and body sleep indicators that may be generated in some embodiments of the present technology. Looking to Figure 24, this output report functions as a template where patient information is populated into the respective fields such as “Total”, “Wake”, “REM”, “Light” and “Deep”)
Shouldice further discloses wherein the processing engine analyzes the sleep-related data of each subject to determine at least one anticipated event before automatically and without human intervention, conduct one or more of the following: i. sending follow-up instructions to each set of devices based upon said template to adjust said intervention, ii. determining frequency of each said anticipated events within said test period and reevaluates said subject-specific risk value and iii. sending follow-up communications comprising a custom report adapted to facilitate each subject to consult a medical professional:
(Paragraphs [0520], [0572]-[0576] of Shouldice. The teaching describes that the advice engine can generate personalized advice for the user based on the user's sleep patterns, changes in sleep patterns, journal entries and a personal profile. Suggestions for the optimization of bedroom sleep settings or sleep habits can include generating and providing a risk assessment of the user's sleep pattern, and suggests if the user might need to follow-up with a sleep physician or sleep professional (e.g., “Stop-Bang” or other form of questionnaire). Risk assessment reports will be available in a PDF format that can be printed off which can be the basis of a discussion with a physician. This constitutes sending follow-up communications comprising a custom report adapted to facilitate each subject to consult a medical professional)
As per claim 18, 
Shouldice discloses the limitations of claim 15. 
Shouldice further discloses wherein the subject-specific risk value is based on Apnea-Hypopnea Index:
(Paragraphs [0068], [0520], [0572]-[0576] of Shouldice. The teaching describes that the advice engine can generate personalized advice for the user based on the user's sleep patterns, changes in sleep patterns, journal entries and a personal profile. Suggestions for the optimization of bedroom sleep settings or sleep habits can include generating and providing a risk assessment of the user's sleep pattern, and suggests if the user might need to follow-up with a sleep physician or sleep professional (e.g., “Stop-Bang” or other form of questionnaire). Risk assessment reports will be available in a PDF format that can be printed off which can be the basis of a discussion with a physician. Part of this user’s sleep patterns that the risk score is based on characterizes a patient’s sleep-disordered breathing (SBD) which can refer to conditions where apnoeas (e.g., cessation of airflow for ten seconds or more) and hypopnoeas (e.g., decrease in airflow that is at least 30% for 10 seconds or more with an associated oxygen desaturation or arousal) are present during sleep)
As per claim 19, 
Shouldice discloses the limitations of claim 15. 
Shouldice further discloses wherein said set of anticipated events comprises sleep/wake time, body positions, snoring, or apnea:
(Paragraph [0164] and Figure 24 of Shouldice. The teaching describes an example output report with example mind and body sleep indicators that may be generated in some embodiments of the present technology. Looking to Figure 24, this output report functions as a template where patient information is populated into the respective fields such as “Total”, “Wake”, “REM”, “Light” and “Deep”. This constitutes an anticipated event of sleep/wake time.)
As per claim 20, 
Shouldice discloses the limitations of claim 15. 
Shouldice further discloses wherein the template is based upon analysis of the subject-specific data transmitted by all of said subjects or the subject-specific data transmitted by subjects having a similar condition or symptoms:
(Paragraph [0164] and Figure 24 of Shouldice. The teaching describes an example output report with example mind and body sleep indicators that may be generated in some embodiments of the present technology. Looking to Figure 24, this output report functions as a template where patient information is populated into the respective fields such as “Total”, “Wake”, “REM”, “Light” and “Deep”. Every patient who uses the system receives a “My Sleep” display with their own information in the template as is shown in Figure 24. This function constitutes a template which is based on analysis of the subject-specific data transmitted by all of said subjects)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shouldice in view of Youngblood et al. (US 2018/0110960; herein referred to as Youngblood).
As per claim 16,
Shouldice discloses the limitations of claim 15. 
Shouldice does not explicitly disclose wherein said subject-specific data is provided to the server via blockchain and comprises a score from the Epworth sleepiness scale and/or one or more risk factors selected from the group consisting of neurological disorder, narcolepsy, CHF, AFIB, high blood pressure COPD/Asthma, and obesity. 
However, Youngblood teaches wherein said subject-specific data is provided to the server via blockchain and comprises a score from the Epworth sleepiness scale and/or one or more risk factors selected from the group consisting of neurological disorder, narcolepsy, CHF, AFIB, high blood pressure COPD/Asthma, and obesity:
(Paragraphs [0132] and [0354] of Youngblood. The teaching describes that patient information for determining sleep patterns for a patient incorporates information gathered from the Epworth Sleepiness Scale. This patient information can be transmitted using a decentralized platform utilizing blockchain.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Shouldice, this teaching of Youngblood. Paragraph [0132] of Youngblood teaches that they use the Epworth Sleepiness Scale to better understand a patient’s sleep behavior citing the “ESS is described in Johns M W (1991) [herein referred to as Johns]. “A new method for measuring daytime sleepiness: the Epworth sleepiness scale”, Sleep, 14 (6): 540-5 which is incorporated herein by reference in its entirety”. Johns teaches on page 541 that the ESS improves upon other ways to understand patient sleep data by making more of a distinction between falling asleep and simply feeling tired. This scale demonstrates that more accurate information about a patient can be gathered and its incorporation into Shouldice would have resulted in an improved system. One of ordinary skill in the art would have added to the teaching of Shouldice, the teaching of Youngblood based on this incentive without yielding unexpected results. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shouldice in view of Wang (2018/0116588). 
As per claim 17, 
Shouldice discloses the limitations of claim 15. 
Shouldice does not explicitly teach wherein the set of devices comprises polysomnography device, airflow sensor, respiratory sensor, continuous positive airway pressure machine, oximeter, and nasal cannula. 
However, Wang teaches a set of devices comprising polysomnography device, airflow sensor, respiratory sensor, continuous positive airway pressure machine, oximeter, and nasal cannula to monitor patient sleep behavior:
(Paragraphs [0039], [0097] and [0101] of Wang. The teaching describes a patient 1000 undergoing polysomnography (PSG). A PSG system comprises a headbox 2000 which receives and records signals from the following sensors: an EOG electrode 2015; an EEG electrode 2020; an ECG electrode 2025; a submental EMG electrode 2030; a snore sensor 2035; a respiratory inductance plethysmogram (respiratory effort sensor) 2040 on a chest band; a respiratory inductance plethysmogram (respiratory effort sensor) 2045 on an abdominal band; an oro-nasal cannula and thermistor 2050; a photoplethysmograph (pulse oximeter) 2055; and a body position sensor 2060. The electrical signals are referred to a ground electrode (ISOG) 2010 positioned in the center of the forehead. In certain forms of the present technology, a CPAP may be used during the sleep study.)
The examiner notes that while the prior art teaches this limitation, and that there is no issue with the claim with regard to 35 U.S.C. 112, the way the applicant has crafted the language it may require a CPAP and nasal cannula to be in operation simultaneously. It is not possible to use a CPAP and a nasal cannula at the same time and have both elements function as they were designed to. The nasal cannula would necessarily break any seal that the CPAP mask would make with the patient’s face thereby lowering the therapeutic pressure of the CPAP. There are nasal masks available for the CPAP but this is not a nasal cannula. It is part of the CPAP itself. Accordingly, the examiner recommends that the language in this limitation be changed to “wherein the set of devices comprises at least one of polysomnography device, airflow sensor, respiratory sensor, continuous positive airway pressure machine, oximeter, and nasal cannula” to better capture the intent of the invention. 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Shouldice, the devices taught by Wang. Paragraph [0018] teaches that the present technology is directed towards providing medical devices used in the monitoring or diagnosis of respiratory disorders having one or more of improved comfort, cost, efficacy, ease of use and manufacturability. One of ordinary skill in the art would have added to the teaching of Shouldice, the teaching of Wang based on this incentive without yielding unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686